Exhibit 10.15 Layne Christensen CompanyNon-Executive Corporate Short-Term Incentive Plan Amended and Restated by the Board of Directors as of February 1, 2016 Compensation Philosophy Layne Christensen Company’s (“Layne”) compensation philosophy is to structure compensation to drive financial and strategic growth and build long-term stockholder value while attracting and retaining valued talent in the markets and industries Layne serves. Plan Objective The intent of the STI Plan is to provide competitive cash compensation ("STI Bonuses") to reward certain corporate employees as selected by Layne (“Participants”) for their performance and contributions to Layne's overall performance in any given fiscal year (a “Performance Period”). The STI Plan is an important component of a Participant's total compensation package, designed to communicate key annual corporate and individual objectives, reward efforts that achieve these objectives and align employee performance bonuses with Layne's shareholders' interests in a manner that motivates employees to maximize shareholder value. Establishment of Goals For each Performance Period, the Administrative Committee (defined below) shall establish goals for the participants based on one or more financial performance criteria, safety and personal objectives. The goals shall be established prior to the end of the first quarter of each Performance Period.
